                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                Case No. 1:14-mj-00194-SAB

                                Plaintiff,
v.                                                       DEFENDANT’S STATUS REPORT ON
                                                         UNSUPERVISED PROBATION
GARTH J. WHALEN,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                       Possession of A Controlled Substance, Providing False
                                                  Information, and Possession of an Open Container of Alcohol in
                                                  a Vehicle
              Sentence Date:                      April 6, 2018
              Review Hearing Date:                January 17, 2019
              Probation Expires On:               April 6, 2019


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☐            Monetary Fines & Penalties in Total Amount of:

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal
              offenses since being placed on probation by this Court.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:

 ☒            Compliance with Other Conditions of Probation: Completed 100 hours of community service
              and has been attending AA classes twice a week.




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DATED: January 3, 2019                                        /s/ Michael Tierney
                                                              MICHAEL TIERNEY
                                                              Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

       In light of the information detailed in this status report, the defendant moves for the
following:
             ☒             that the review hearing set for 1/17/2019 at 10:00 a.m.
                           ☐            be continued to _______ at 10:00 a.m.; or
                           ☒            be vacated.



DATED: 1/3/2019                                               /s/ Hope Alley                     r
                                                              DEFENDANT’S COUNSEL

                                                           ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.

IT IS SO ORDERED.

Dated:            January 4, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
